Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:17/408,863, filed on 08/23/2021 with a provisional date of 08/24/2020. 
This action has been made NON-FINAL.
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:  
Claim 12 does not contain a period at the end of the claim sentence.  The examiner suggests removing the semi-colon and “and” at the send of the claim sentence and replace it with a period.  
Claim 18 does not include a period at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of filtering content, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
evaluating content; 
computing risk score; 
filtering out content; 
make a decision; 
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of filtering content is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitation of filtering content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. electronic communication). 
 That is, other than reciting “electronic communication” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as filtering content based on a risk score.  The “electronic communication” in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does/do not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, US Patent Application Publication No.:2016/0104133.
Claim 1:
Davis discloses a method of filtering content an electronic communication (“preforming a series of risk checks. For instance, one or more embodiments determine a risk level for the remittance transaction based on information about a sender, a recipient, and/or a relationship between the sender and the recipient” See Davis Abstract & Paragraph 0010) comprising: 
evaluating the content, transmitted during the electronic communication wherein evaluating includes (“The content may include users, profile pages, posts, news stories, headlines, instant messages, chat room conversations, emails, advertisements, pictures, video, music, other suitable objects, or any combination thereof.” See Davis Paragraph 0365); 
computing risk score associated with the content (“determine a recipient risk check 312. The recipient risk check 312 can be similar and take into consideration the same factors discussed above in relation to the sender risk check 306 in order to calculate a risk score for each potential recipient. The recipient identifier 236 can then identify potential recipients that have a risk score that exceeds a predetermined threshold. The recipient identifier 236 can the remove such potential recipients from the group of potential recipients. Once the high-risk recipients are removed from the group” See Davis Paragraph 0128); 
filtering out the content (“block senders and/or recipients” See Davis Paragraph 0225) if the risk score crosses a threshold (“determine a recipient risk check 312. The recipient risk check 312 can be similar and take into consideration the same factors discussed above in relation to the sender risk check 306 in order to calculate a risk score for each potential recipient. The recipient identifier 236 can then identify potential recipients that have a risk score that exceeds a predetermined threshold. The recipient identifier 236 can the remove such potential recipients from the group of potential recipients. Once the high-risk recipients are removed from the group” See Davis Paragraph 0128); 
and making decision based on the risk score (“determine a recipient risk check 312. The recipient risk check 312 can be similar and take into consideration the same factors discussed above in relation to the sender risk check 306 in order to calculate a risk score for each potential recipient. The recipient identifier 236 can then identify potential recipients that have a risk score that exceeds a predetermined threshold. The recipient identifier 236 can the remove such potential recipients from the group of potential recipients. Once the high-risk recipients are removed from the group” See Davis Paragraph 0128).
Claim 2:
Davis discloses wherein evaluating further comprising flagging the content for review based on the risk score (See Davis Paragraphs 0088-0092).
Claim 3:
Davis discloses wherein decision includes blocking content from communication (“may block senders and/or recipients” See Davis Paragraph 0147), based on the risk score (See Davis Paragraphs 0088-0092).
Claim 5:
Davis discloses wherein content includes facial expressions, sentiment, emotions, text conversation, chat conversations (“The content may include users, profile pages, posts, news stories, headlines, instant messages, chat room conversations, emails, advertisements, pictures, video, music, other suitable objects, or any combination thereof.” See Davis Paragraph 0365), audio conversations, video communications or shared content (“user 102a and user 102b can exchange electronic messages containing text, digital content (e.g., audio, images, video), location information, and other forms of data and information.” See Davis Paragraphs 0050 & 0088-0092).
Claim 6:
Davis discloses capturing frames in the video communications to compute the risk score (“user 102a and user 102b can exchange electronic messages containing text, digital content (e.g., audio, images, video), location information, and other forms of data and information.” See Davis Paragraphs 0050 & 0088-0092).
Claim 7:
Davis discloses wherein the evaluating includes Artificial Intelligence/Machine Learning (AI/ML) algorithm to improve the evaluation (“using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses” See Davis Paragraph 0364).
Claim 8:
Davis discloses wherein the filtering includes artificial intelligence/machine learning (AI/ML) algorithm to improve the filtering (“using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses” See Davis Paragraph 0364).
Claims 10-12, and 14-17:
Claims 10-12, and 14-17 similarly recites the same language recited in claims 1-3 and 5-8 and therefore, is rejected on the same basis as claims 1-3 and 5-8.
Claim 19:
Davis discloses wherein the system can be deployed on sender's device, on receiver device, on servers or on cloud (“cloud computing” See Davis Paragraphs 0319-0320).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, US Patent Application Publication No.:2016/0104133 in view of Brown, US Patent Application No.: 20200014664.
Claim 4:
Davis fails to disclose information is stored in a blockchain.  However, Brown discloses information is stored in a blockchain (See Brown Paragraph 0008, 0014, 0226).  It would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to have further modify Davis by the teachings of Brown to enable effective storage of content data within a blockchain (See Brown Abstract & Paragraph 0008).  This close relation between both of the references highly suggests an expectation of success. 
As modified:
The combination of Davis and Brown discloses the following:
wherein decision includes blocking sender disseminating content that crosses the risk score (“determine a recipient risk check 312. The recipient risk check 312 can be similar and take into consideration the same factors discussed above in relation to the sender risk check 306 in order to calculate a risk score for each potential recipient. The recipient identifier 236 can then identify potential recipients that have a risk score that exceeds a predetermined threshold. The recipient identifier 236 can the remove such potential recipients from the group of potential recipients. Once the high-risk recipients are removed from the group” See Davis Paragraph 0128) wherein the sender is the registered user and registration information is stored in a blockchain (See Brown Paragraph 0008, 0014, 0226).
Claim 9:
Davis fails to disclose information is stored in a blockchain.  However, Brown discloses information is stored in a blockchain (See Brown Paragraph 0008, 0014, 0226).  It would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to have further modify Davis by the teachings of Brown to enable effective storage of content data within a blockchain (See Brown Abstract & Paragraph 0008).  This close relation between both of the references highly suggests an expectation of success. 
As modified:
The combination of Davis and Brown discloses the following:
wherein evaluating includes computing the risk score (“determine a recipient risk check 312. The recipient risk check 312 can be similar and take into consideration the same factors discussed above in relation to the sender risk check 306 in order to calculate a risk score for each potential recipient. The recipient identifier 236 can then identify potential recipients that have a risk score that exceeds a predetermined threshold. The recipient identifier 236 can the remove such potential recipients from the group of potential recipients. Once the high-risk recipients are removed from the group” See Davis Paragraph 0128) for the content before transmitting the content to a receiver wherein the receiver is a registered user and registration information is stored in a blockchain (See Brown Paragraph 0008, 0014, 0226).
Claims 13 and 18:
Claims 13 and 18 are rejected on the same basis as claims 4 and 9.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8423057 discloses a system, method, and computer readable media are provided for allowing a user to block messages by sending a text message containing the source address that is to be blocked to a provisioning component that updates a block list.
US 8412779 discloses a subscriber who receives a spam message in his or her wireless mobile device may forward the message to a designated server for potential blocking.
US 10986054 enables selective forwarding and blocking of text messages directed to an alias phone number based on a whitelist, as well as email alerts triggered by text messages from unauthorized originating numbers.
US 20150373193 discloses blocking the unsolicited call or text messages.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 20, 2022